                  Case 1:19-cv-03218-JGK-KHP Document 46
                                                      45 Filed 07/31/20 Page 1 of 3




                                                                                                  07/31/2020


                                                   THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                  STEPHANIE DE ANGELIS
Corporation Counsel                                  100 CHURCH STREET                         Assistant Corporation Counsel
                                                     NEW YORK, NY 10007                                Phone: (212) 356-3513
                                                                                                         Fax: (212) 356-3509
                                                                                               Email: sdeangel@law.nyc.gov



                                                                                        July 31, 2020
         BY ECF                                           The Clerk of Court is requested to mail a copy of this
         Judge Katharine H. Parker                        endorsement to the Pro se Plaintiff.
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                      Re: Zeng v. Chell, et al.,
                          19-CV-3218 (JGK)                                                           07/31/2020

         Your Honor:
                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, and the attorney assigned to the defense of the
         above-referenced matter. In that capacity, the undersigned writes: (1) pursuant to the Court’s
         July 28, 2020 Scheduling Order which directed defense Counsel to advise Plaintiff and the Court
         by 8/6/2020 whether it will accept service of the Amended Complaint for Irwin Luperon and
         Police Officer Erlene Wiltshire1; and (2) to respectfully request an extension of time from
         September 11, 2020 until thirty (30) days after defendants Police Officer Irwin Luperon and
         Police Officer Erlene Wiltshire are served to file defendants’ anticipated motion to dismiss the
         Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). This is defendants’ first of such
         request and plaintiff, Ms. Zeng does not consent to this request for several reasons including that
         “[d]efendants in the first amended complaint are the same as the original complaint,” and that
         “[t]he City retaliated Plaintiff and her neighbours witnesses for this Police Brutality Case to
         cutted off their electricity and gas in 100F hot weather.”

         1
          Upon information and belief, and according to the docket sheet in this matter, defendants
         George Tavarez and John Chell also have not yet been served.
      Case 1:19-cv-03218-JGK-KHP Document 46
                                          45 Filed 07/31/20 Page 2 of 3




                By way of background, on July 28, 2020, the Court ordered “Defense Counsel to
advise Plaintiff and Court by 8/6/2020 whether it will accept service of the amended complaint
for the newly added defendants.” (See Civil Docket Entry dated 7/28/2020). As an initial
matter, the Office of the Corporation Counsel is unable to accept service of summons on behalf
of individually named police officers. Additionally, 1 Police Plaza only accepts service of
summons on behalf of individually named police officers in particular circumstances such as
when an officer is retired and they have requested that service be made at Police headquarters.
Upon information and belief, Police Officer Erlene Wiltshire is retired. Thus, this office is
currently in the process of determining whether she will allow 1 Police Plaza to accept service of
summons on her behalf. However, Police Officer Irwin Luperon is an active member of service
and thus must be personally served.2 For plaintiff and the Court’s ease, the undersigned
provides, upon information and belief, the following service address for Police Officer Luperon:

              Police Officer Irwin Luperon, Shield No. 27763
               New York Police Department 75th Precinct
               1000 Sutter Ave, Brooklyn, NY 11208

               Additionally, on July 28, 2020 the Court issued a Scheduling Order for
defendants’ anticipated motion to dismiss the Amended Complaint pursuant to Fed. R. Civ. P.
12(b)(6). (See Civil Docket Entry Dated 7/28/2020). Defendants respectfully request an
extension of time from September 11, 2020 until thirty (30) days after defendants Police Officer
Irwin Luperon and Police Officer Erlene Wiltshire are served to file defendants’ anticipated
motion to dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

                There are several reasons for seeking a revised briefing schedule in this matter.
First, in accordance with Section 50-k of the New York General Municipal Law, this Office must
determine, based on a review of the case, whether we may represent the aforementioned
defendants. The defendants must then decide whether they wish to be represented by this Office.
See Mercurio v. City of N.Y., 758 F.2d 862, 854–65 (2d Cir. 1985) (quoting Williams v. City of
N.Y., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985) (stating that the decision to represent individual
defendants is made by the Corporation Counsel as set forth in state law). If so, we must obtain
the defendants’ written authorization. Only after this procedure has been followed can we
determine how to proceed with representation in this case. This Office is currently in the process
of obtaining New York Police Department records associated with the alleged incident, and an
enlargement of time would permit this Office to complete its investigation as to representation.

               Additionally, in light of the continuing COVID-19 public health crisis, the New
York City Law Department continues to require that its non-essential employees work from
home. Consequently, this creates accessibility problems in regards to documents and files.
Specifically, while some documents can be easily accessed remotely by electronic means, many
documents cannot be so accessed, because of variables such as format or size. Further, the New
York City Police Department is facing the same or even more severe communications and access

2
  Service by mail to notify Officer Luperon that an action has been commenced and to request
that Officer Luperon waive service of a summons may also be an option for plaintiff under Fed.
R. Civ. P. 4(d).


                                         -2-
      Case 1:19-cv-03218-JGK-KHP Document 46
                                          45 Filed 07/31/20 Page 3 of 3




challenges as it pursues compliance with Governor Cuomo’s and Mayor Bill de Blasio’s
Executive Orders and seeks to protect the health and safety of the employees in its organization
by directing non-essential employees to work remotely. Here, this inaccessibility delays
defendants’ ability to obtain the New York Police Department records necessary to complete its
investigation as to representation of the two newly added defendants. Lastly, the fact that Police
Officer Erlene Wiltshire is retired may further delay this process.

              For the foregoing reasons, defendants respectfully request an extension of time
from September 11, 2020 until thirty (30) days after defendants Police Officer Irwin Luperon
and Police Officer Erlene Wiltshire are served to file defendants’ anticipated motion to dismiss
the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

                                                            Respectfully submitted,

                                                            Stephanie De Angelis /s
                                                            Stephanie De Angelis
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division


cc:    BY E-MAIL
       Xiamin Zeng,
       Plaintiff Pro Se
       110 Columbia Street
       Apt. 1A
       New York, NY 10002




                                         -3-
